Citation Nr: 0906436	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney cancer, 
including as secondary to asbestos exposure.

2.  Entitlement to service connection for partial colectomy, 
including as secondary to a nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from August 1976 to November 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The case was previously before the Board in November 2007, at 
which time it was remanded for additional development.  The 
case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  A disability manifested by kidney cancer was initially 
clinically demonstrated years after service and has not been 
shown by competent clinical evidence of record to be 
etiologically related to the veteran's active service, to 
include exposure to asbestos.

2.  A partial colectomy has not been shown by competent 
clinical evidence of record to be etiologically related to 
the veteran's active service.


CONCLUSIONS OF LAW

1.  Kidney cancer was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2.  A partial colectomy was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter dated in 
September 2004 from the agency of original jurisdiction (AOJ) 
to the appellant.  This letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.

In addition, a December 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudications, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of the veteran's testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Asbestos Exposure

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases providing guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's General 
Counsel (GC) discussed the proper way of developing asbestos 
claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during, and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for kidney cancer as 
secondary to asbestos exposure and a partial colectomy as 
secondary to a nephrectomy, so these claims must be denied.  
38 C.F.R. § 3.102.  

The veteran's service treatment records reveal that the 
veteran complained of suprapubical abdominal pain in July 
1979, diagnosed as prostatitis.  His service treatment 
records also show that the veteran complained of urinary 
problems in September 1980, which was assessed as rule out 
gonorrhea versus urethritis.  Service treatment records do 
not show that the veteran complained of, or was treated for a 
nephrectomy or partial colectomy during his military service.  
The veteran reported a history of blood in urine or kidney 
stone in June 1980, but a physician noted that the veteran 
had no actual complaints.  Moreover, the veteran's June 1980 
separation examination report was normal, with a normal 
clinical evaluation of the lymphatic, genitourinary, and 
endocrine systems.  The Board also notes that it appears that 
the veteran did not make any related complaints at this 
examination.  This is probatively significant and given much 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
prior to his separation.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnoses.  According 
to the medical evidence of record, the veteran was first 
diagnosed with kidney cancer  and a partial colectomy many 
years after his discharge from service.  Indeed, the medical 
evidence of record shows that the veteran was diagnosed with 
kidney cancer in 1995 and that his partial colectomy occurred 
subsequent to his 1995 nephrectomy.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim). 

Additionally, there is no competent clinical evidence that 
relates the veteran's kidney cancer or partial colectomy to 
his military service.  The Board notes that, although the 
veteran contends that he was exposed to asbestos during his 
military service, he has not provided any additional evidence 
confirming such exposure.  
In this regard, the Board notes that the veteran's claims of 
chemical exposure during his period of active duty is not 
supported by the evidence of record.  There is no objective 
indication that he was exposed to jet fuel or worked in the 
motor pool in service, as he claims; his DD-214 states that 
his occupational specialty was cannon crewman.  

The Board takes note of the September 2008 letter from J. E. 
W., M.D., which states that the veteran reported a history of 
exposure to jet fuel during service and provided 
"information" indicating that the exposure to jet fuel 
caused kidney cancer in rats.  Dr. W also opined that jet 
fuel exposure could have caused the veteran's kidney cancer.  
However, it appears that Dr. W's opinion was based on 
information supplied by the veteran.  The Court has held that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); see also Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996).  Dr. W's statement, based on the 
veteran's own recitations, and not supported by the evidence 
of objective record, is accordingly entitled to little 
probative weight.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  Moreover, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).   See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  

Furthermore, the October 2006 VA examiner found that the 
veteran's kidney cancer was unrelated to the veteran's 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must 
establish. the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
The VA examiner noted that the veteran's exposure to asbestos 
is not confirmed by the evidence of record.  The VA examiner 
also noted that asbestos exposure is a risk factor for kidney 
cancer only where there is long-term exposure to asbestos and 
that the veteran's long-term alcohol abuse and cigarette 
smoking are also significant risk factors; tobacco use is the 
number one risk factor for kidney cancer.  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   The October 
2006 VA examination report indicates that the VA examiner 
reviewed the veteran's entire claims folder prior to finding 
that it was unlikely that the veteran's current kidney cancer 
was related to his military service.  The VA examiner's 
opinion has significant probative weight since the opinion 
was based on a review of the complete record, and the VA 
examiner not only considered the veteran's assertions and 
medical history, but also undertook a comprehensive clinical 
examination of him.  See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

The record does not contain objective evidence confirming the 
veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating that the 
veteran had kidney cancer or a nephrectomy during his 
service.  While the Board finds that the veteran is competent 
to report that he had exposure to asbestos during his 
service, little probative weight can be assigned to his 
statements, as the Board deems such statements to be less 
than credible.  In this regard, while the Board again 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, such as evidence of 
chemical exposure during service, in and of itself does not 
render his statements incredible, such absence is for 
consideration in determining credibility.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).   

Moreover, the fact that there has been no demonstration, by 
competent clinical evidence of record, that the veteran's 
current kidney cancer and resulting nephrectomy are 
attributable to his military service, unfortunately also, in 
turn, means that he cannot link his partial colectomy to his 
service - via his kidney cancer and resulting nephrectomy.  
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to 
say, the elimination of one relationship to service, as the 
supposed precipitant, necessarily also eliminates all 
associated residual conditions.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  In this 
regard, the Board notes that service connection has not been 
established for any disability.  

Therefore, the only evidence portending that the veteran's 
kidney cancer and partial colectomy are related to his 
military service, comes from him personally.  As a layperson, 
the veteran simply does not have the necessary medical 
training and/or expertise to diagnose or determine the 
etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996


ORDER

Entitlement to service connection for kidney cancer, to 
include as secondary to asbestos exposure, is denied.

Entitlement to service connection for a partial colectomy, to 
include as secondary to a nephrectomy, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


